         Case 1:20-cv-03044-NRB Document 14 Filed 04/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILLIAM RIBACK, Individually and On Behalf Of
 All Others Similarly Situated,                                Civ. No.: 1:20-CV-03044-NRB

                               Plaintiff,

                -against-

 iANTHUS CAPITAL HOLDINGS, INC., GOTHAM
 GREEN PARTNERS, HADLEY C. FORD, JULIUS
 JOHN KALCEVICH, and JASON ADLER,

                               Defendants.


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that plaintiff William Riback, by and through his undersigned

counsel, hereby voluntarily dismisses the above-captioned action against all defendants without

prejudice pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.

Dated: April 20, 2020                        RIGRODSKY & LONG, P.A.

                                             By: /s/ Timothy J. MacFall
                                             Seth D. Rigrodsky
                                             Timothy J. MacFall
                                             825 East Gate Boulevard, Suite 300
                                             Garden City, NY 11530
                                             Tel. No.: (516) 683-3516
                                             Fax No.: (302) 654-7530
                                             Email: sdr@rigrodskylong.com
                                             tjm@rigrodskylong.com

                                             Joshua H. Grabar
                                             GRABAR LAW OFFICE
                                             1735 Market Street
                                             Suite 3750
                                             Philadelphia, PA 19103
                                             Tel. No.: (267) 507-6085
                                             Fax No.: (267) 507-6048
                                             Email: jgrabar@grabarlaw.com

                                             Attorneys for Plaintiff William Riback
Case 1:20-cv-03044-NRB Document 14 Filed 04/20/20 Page 2 of 2




                              2
